United States Court of Appeals
                       For the First Circuit


No. 20-1120

                      UNITED STATES OF AMERICA,

                                   Appellee,

                                      v.

                           EDWARD J. ABELL, III,

                                Defendant,

                             SHILO M. ABELL,

                           Claimant, Appellant.


                               ERRATA SHEET

          The opinion of this Court, issued on January 15, 2021,
is amended as follows:

          On   page   5,    line    22,    please   replace   "Victim"   with
"Victims".